Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's submission filed on 27 October 2022 has been entered.  Claims 1, 8, 11, 15 and 17 have been amended.  Claims 3-4, 10 and 16 have been canceled.  Accordingly, this action has been made FINAL.
Response to Argument
The Office will maintain non-statutory double patenting.
Claims 3 and 3 have ben canceled.  Therefore, the objection for claims 3 and 3 has been withdrawn.
Claims 1, 8 and 15 have been amended to overcome 112(b) rejection.  Therefore, 112(b) rejection for claims 1, 8 and 15 has been withdrawn.
Applicant's arguments with respect to claims 1-2, 5-9, 11-15 and 17-20 have been considered but are moot in view of the new ground(s) of rejection.  
Status of Claims
Claims 1-2, 5-9, 11-15 and 17-20 are pending, of which claims, of which claim 1, 8 and 15 are in independent form.

Remarks
Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-2, 5-9, 11-15 and 17-20, are rejected under 35 U.S.C. 103 as being unpatentable over Fujll(US 20180136917, herein after Fujll– IDS of records), in view of Miller(US 9904527, herein after Miller– IDS of records), in view of Goetz(US 20170269907, herein after Goetz) and further in view of Stellar(US 20160139895, herein after Stellar) .
Claim 1 is rejected, Fujll teaches a method comprising: 
receiving, by a processing device, a source code comprising one or more references to a run-time variable(Fujll, US 20180136917, Fig. 2, example of source language program and paragraph [0047-0057], Line 7 is an if-statement, a branch instruction having a conditional statement that image number equals 2. Function "this_image( )" indicates the image number and calls a local image number when executed.. Line 23 is an if-statement, a branch instruction having a conditional statement that image number is other than 1. Paragraph [0082-0083], FIG. 28 is a diagram that depicts an intermediate representation program example and its flowchart. The source program 30 written in Fortran includes a code that assigns the sum of variables b and c to variable a if function this_image( ) for calling a local image number equals to variable x. As compared to this, the intermediate representation program 31 includes a code that first assigns variable x to variable t1 (311), assigns a return value (local image number) of function this_image( ) to variable t2 (312), and if variable t1 equals to variable t2 (313), then assigns the sum of variables b and c to variable t3 (314), and assigns variable t3 to variable a (315). Paragraph [0058-0059], FIG. 3 is a diagram illustrating the coarray co(100)[*] of FIG. 2. The left side represents the configuration based on the memory space allocation of line 13 (allocate (co(i) % x(10))), when the image number is other than 2, i.e., 1 or 3 to n. The right side represents the configuration based on the memory space allocation of line 9 (allocate (co(i) % x(8))), when the image number is 2.); 
 identifying, at compile time,  an unreachable section of the source code (Fujll, fig. 10 and paragraph [0095-0109], Referring back to FIG. 10, the processor substitutes functions and variables indicative of image numbers with constants, and performs constant propagation, as a result of which the processor specifies the conditional branch instructions of lines 7 and 23 in the source program S_PRG_1 on the right side as deletable branch instructions, and adds them to the list of deletable branches.  Fujll, paragraph [0130-0131], In the program generated for image 1 (process 1), the codes in lines 7 to 11 and lines 23 to 27 are deleted from the program of FIG. 2, and the arithmetic instruction in line 18 is converted to SIMD.  Paragraph [0132-0133], Meanwhile, in the program generated for image 2 (process 2), the codes in lines 7, 11 to 15 and lines 23 and 27 are deleted from the program of FIG. 2, and the arithmetic instruction in line 18 is converted to SIMD.  Fujll, paragraph [0180], As described above, according to the second embodiment, processes having deletable branch instructions with the same branch direction are classified in the same process group, and the processor executes the compiler to execute optimization and translation into execution programs for the optimization target programs of each process group. Therefore, the number of optimization target programs during compilation can be reduced, which enables the memory space to be reduced. Compile time can also be shortened.).  
excluding the unreachable section of the source code from a scope of compilation(Fujll,  paragraph [0130-0131], In the program generated for image 1 (process 1), the codes in lines 7 to 11 and lines 23 to 27 are deleted from the program of FIG. 2, and the arithmetic instruction in line 18 is converted to SIMD.  Paragraph [0132-0133], Meanwhile, in the program generated for image 2 (process 2), the codes in lines 7, 11 to 15 and lines 23 and 27 are deleted from the program of FIG. 2, and the arithmetic instruction in line 18 is converted to SIMD.  Paragraph [0180], As described above, according to the second embodiment, processes having deletable branch instructions with the same branch direction are classified in the same process group, and the processor executes the compiler to execute optimization and translation into execution programs for the optimization target programs of each process group. Therefore, the number of optimization target programs during compilation can be reduced, which enables the memory space to be reduced. Compile time can also be shortened.  Fujll, fig. 10 and paragraph [0095-0109], Referring back to FIG. 10, the processor substitutes functions and variables indicative of image numbers with constants, and performs constant propagation, as a result of which the processor specifies the conditional branch instructions of lines 7 and 23 in the source program S_PRG_1 on the right side as deletable branch instructions, and adds them to the list of deletable branches.).  
The Office would like to use prior art Miller to back up Fujll to further teach limitation
metadata (Miller, US 9904527, fig. 1 and column 5, line 20 to 46, After the expendable set and/or the retention set is identified, a space-optimized binary version of at least a portion of the API-implementer program may be prepared in various embodiments, to be deployed for use by the one or more API-invokers at the constrained computing environment. The space-optimized binary version may include executable code corresponding to the retention set and exclude at least some executable code corresponding to the expendable set. In some embodiments, the task of generating the space-optimized binary version may be accomplished at least in part by modifying one or more configuration files used during compilation (e.g., similar to "make" files used for C-language program compilation or Java.TM. program compilation). In at least one embodiment, at least some portions of source code (e.g., some set of tokens of the programming language being used) may be removed or deleted from the original or baseline repository of source code of the API-implementer program, creating a modified source code repository which can be used to compile the binary version. In some scenarios, one or more portions of the API-implementer program's source code may be replaced by different source code (e.g., condition predicates for branching statements may be modified). In one embodiment, a small amount of code that can be used to track unexpected invocations or unexpected parameters may be introduced into the baseline source tree or repository, as discussed in further detail below.  Miller, column 13, line 21 to 51, metadata. Miller, column 15, line 19 to 58, FIG. 6 illustrates an example scenario in which sections of an API-implementer program's code may be identified as expendable at a statement granularity, according to at least some embodiments. As shown, the source code 615 of an API A-1, implemented as function A-1, comprises an if statement. If the value of the integer parameter param1 is less than 10, a code section represented in FIG. 6 by "do-work1" may be executed. If param1 has a value between 10 and 19 (inclusive), code section "do-work2" may be executed, and if param1 has a value between 20 and 29 (inclusive), code section "do-work3" may be executed in the depicted embodiment. Other conditional clauses may also exist in function A-1, e.g., for values of param1 greater than 29.  
The code analyzer may determine that when A-1 is invoked from section 630A of API-invoker source code 625A, the value of the parameter param1 which is passed may lie in the range 1-4. Similarly, from invocation 630B of API-invoker source code 625B, the value of param1 may lie within a range 0-13. Such a determination of possible parameter values may involve the use of several techniques, including, for example, tracing back through the invoker source code to find values which could have been assigned to the parameter, in some cases following pointers, and so on. Assuming that the only invocations of API-1 among the API-invokers are those shown in code sections 630A and 630B, the code analyzer may determine that do-work3 (which is used only if param1 exceeds 19) is an expendable section of code, while do-work1 and do-work2 should be retained. Do-work1 may potentially be executed as a result of either invocation 630A or invocation 630B (since param1 values between 1 and 4 are possible from invocation 630A, and param1 values between 0 and 9 are possible from invocation 630B) while do-work2 may potentially be executed as a result of invocation 630B (since param1 values between 10 and 13 are also possible from invocation 630B). Consequently, in at least some embodiments, the portions of the if statement code which do not correspond to the parameter values expected to be passed may be removed from an optimized version of the API-implementer.  The Office notes that range which is a metadata which has value between 1 to 4  or range has value between 0 to 13).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Miller into Fujii's to obtain an indication of user-mode software programs to be deployed at a constrained computing environment, where a deployment policy of the constrained environment indicates particular user programs whose execution is permitted at the constrained environment. The devices determine a retention set of operating system source code sections based on a statement-level analysis of a source code of a user-mode software program of the user programs, and cause a deployment of a space-optimized binary version to the constrained environment as suggested by Miller (See abstract and summary).

The Office also would like to use prior art Goetz to back up Fujll and Miller to further teach limitation
An unreachable section of the source code(Goetz, US 20170269907, paragraph [0006], During compilation, the compiler may perform syntax, lexical, and semantic checks, and generate warning or error messages in response to errors found during the checks. After the checks have been completed, the compiler may perform optimization which may include the discovery and propagation of constant values, removal of useless or unreachable code, and the like. Once any optimization has been completed, the complier may then generate machine code executable by a processor or processor core.)
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filing date of the claimed invention would have been motivated to incorporate Goetz into Fujll and Millers to enable enhancing features from one version of a programming language to another to improve performance. as suggested by Goetz (See abstract and summary).
Fujll, Miller and Goetz do not explicitly teach
receiving metadata that specifies a plurality of discrete run-time values of the run- time variable;
by evaluating [[the]] a conditional expression based on [[the]] a run-time value of the plurality of discrete run-time values of the run-time variable;
However, Stella teaches
receiving metadata that specifies a plurality of discrete run-time values of the run- time variable(Stella, US 20160139895, fig. 2 and paragraph [0023-0024], At compile time, the compiled code can be processed by an interpreter module of the run-time environment (explained in detail below) that may query the state information service to identify a variable in scope to the use in the language in order to determine if it exists, and, if so, whether it is in scope to reference. The state information service may also deliver details on how the entity may be used, such as available functions or operations.  Paragraph [0025-0029], The state information service may keep detailed version information on the state of the variable. For example, if user A creates an entity via compiling and running a program, a corresponding variable may appear in the state information service, along with a serial number (or other version information) set to 1. In some examples, the corresponding variable can be a unique hash derived from the computing infrastructure's instance in the program. During the normal operations of the entity, its state changes (e.g., to another Internet Protocol address). A second program that initiates the change may update the table with the new IP address, and may increment the serial number to 2. When a third program references the entity, and has a version 1 understanding of the state, it sees that the new serial number is 2 and may query the state information service for the latest version.  Paragraph [0059-0060], cause the variable to be updated.  Fig. 6 and paragraph [0081-0086],  In an operation 608, a determination of whether a variable exists and/or is in scope may be determined.)
by evaluating [[the]] a conditional expression based on [[the]] a run-time value of the plurality of discrete run-time values of the run-time variable(Stella, paragraph [0056-0057], In an operation 216, SIS 120 may obtain and provide any relevant state information to runtime environment 20, as described before with respect to operation 208. Runtime environment may cause an error (e.g., a runtime fault) to occur if a given variable is not in scope to the calling compiled code (program 152B). Otherwise, runtime environment 20 may obtain a current state of a given variable in program 152B at the time of execution so that any state changes related to a referenced entity (e.g., compute instance executing at a cloud service provider 160) may be accounted for during execution of program 152B.  Fig. 4 and paragraph [0069], the state information service may be queried during an explain action (explained in detail below) in which an interpreter located in the run-time environment can query the state information service to determine if the variable exists, and if so, whether it is in scope to how it is referenced in the user generated code.  Paragraph [0070-0073], In an operation 412, responsive to a determination that the variable does not exist or is not in scope, a compile error may occur and be communicated.   Fig. 2 and paragraph [0023-0024], At compile time, the compiled code can be processed by an interpreter module of the run-time environment (explained in detail below) that may query the state information service to identify a variable in scope to the use in the language in order to determine if it exists, and, if so, whether it is in scope to reference. The state information service may also deliver details on how the entity may be used, such as available functions or operations.  Paragraph [0025-0029], The state information service may keep detailed version information on the state of the variable. For example, if user A creates an entity via compiling and running a program, a corresponding variable may appear in the state information service, along with a serial number (or other version information) set to 1. In some examples, the corresponding variable can be a unique hash derived from the computing infrastructure's instance in the program. During the normal operations of the entity, its state changes (e.g., to another Internet Protocol address). A second program that initiates the change may update the table with the new IP address, and may increment the serial number to 2. When a third program references the entity, and has a version 1 understanding of the state, it sees that the new serial number is 2 and may query the state information service for the latest version.  Paragraph [0059-0060], cause the variable to be updated.  Fig. 6 and paragraph [0081-0086],  In an operation 608, a determination of whether a variable exists and/or is in scope may be determined.).
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filing date of the claimed invention would have been motivated to incorporate Stella into Fujll, Miller and Goetz to enable integrating references to external entities i.e. cloud service compute instances, directly into a domain-specific programming language, thus allowing developers to easily integrate cloud services directly using the domain-specific programming language. The method enables facilitating domain-specific programming language to facilitate compilation, type checking and debugging while authoring programs against external entities as opposed to requiring testing to be performed to find errors and bugs as suggested by Stellar (See abstract and summary).
Claim 2 is rejected for the reasons set forth hereinabove for claim 1, Fujii, Miller, Goetz and Stellar teach the method of claim 1, further comprising: 
identifying, at compile time, by evaluating the conditional expression based on the run- time value of the run-time variable, a reachable section of the source code((Fujll, paragraph [0130-0131], In the program generated for image 1 (process 1), the codes in lines 7 to 11 and lines 23 to 27 are deleted from the program of FIG. 2, and the arithmetic instruction in line 18 is converted to SIMD.  Paragraph [0132-0133], Meanwhile, in the program generated for image 2 (process 2), the codes in lines 7, 11 to 15 and lines 23 and 27 are deleted from the program of FIG. 2, and the arithmetic instruction in line 18 is converted to SIMD.  Fujii, paragraph [0180], As described above, according to the second embodiment, processes having deletable branch instructions with the same branch direction are classified in the same process group, and the processor executes the compiler to execute optimization and translation into execution programs for the optimization target programs of each process group. Therefore, the number of optimization target programs during compilation can be reduced, which enables the memory space to be reduced. Compile time can also be shortened.);
compiling the reachable section of the source code (Fujii, paragraph [0180], As described above, according to the second embodiment, processes having deletable branch instructions with the same branch direction are classified in the same process group, and the processor executes the compiler to execute optimization and translation into execution programs for the optimization target programs of each process group. Therefore, the number of optimization target programs during compilation can be reduced, which enables the memory space to be reduced. Compile time can also be shortened. Miller, Fig. 9 and step 913, generate a space-optimized binary version of A.sub.impl (e.g., by compiling/building modified averson of A.sub.impl source from which at least some expendable sections have been removed).  Miller, Fig. 7, and column 16, line 23 to 42).  

Claim 5 is rejected for the reasons set forth hereinabove for claim 1, Fujii, Miller, Goetz and Stellar teach the method of claim 1, 
wherein the metadata is provided by a markup in the source code(Fujii, paragraph [0051], . Function "this_image( )" indicates the image number and calls a local image number when executed.  Paragraph [0109], Referring back to FIG. 10, the processor substitutes functions and variables indicative of image numbers with constants, and performs constant propagation, as a result of which the processor specifies the conditional branch instructions of lines 7 and 23 in the source program S_PRG_1 on the right side as deletable branch instructions, and adds them to the list of deletable branches.  Miller, fig. 1 and column 5, line 20 to 46, After the expendable set and/or the retention set is identified, a space-optimized binary version of at least a portion of the API-implementer program may be prepared in various embodiments, to be deployed for use by the one or more API-invokers at the constrained computing environment. The space-optimized binary version may include executable code corresponding to the retention set and exclude at least some executable code corresponding to the expendable set. In some embodiments, the task of generating the space-optimized binary version may be accomplished at least in part by modifying one or more configuration files used during compilation (e.g., similar to "make" files used for C-language program compilation or Java.TM. program compilation). In at least one embodiment, at least some portions of source code (e.g., some set of tokens of the programming language being used) may be removed or deleted from the original or baseline repository of source code of the API-implementer program, creating a modified source code repository which can be used to compile the binary version. In some scenarios, one or more portions of the API-implementer program's source code may be replaced by different source code (e.g., condition predicates for branching statements may be modified). In one embodiment, a small amount of code that can be used to track unexpected invocations or unexpected parameters may be introduced into the baseline source tree or repository, as discussed in further detail below.  Miller, column 13, line 21 to 51, metadata.).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 1, Fujii, Miller, Goetz and Stellar teach the method of claim 1, 
wherein the metadata is provided by a preprocessor directive (Fujii, paragraph [0051], . Function "this_image( )" indicates the image number and calls a local image number when executed.  Paragraph [0109], Referring back to FIG. 10, the processor substitutes functions and variables indicative of image numbers with constants, and performs constant propagation, as a result of which the processor specifies the conditional branch instructions of lines 7 and 23 in the source program S_PRG_1 on the right side as deletable branch instructions, and adds them to the list of deletable branches.  Miller, column 15, line 19 to 58, FIG. 6 illustrates an example scenario in which sections of an API-implementer program's code may be identified as expendable at a statement granularity, according to at least some embodiments. As shown, the source code 615 of an API A-1, implemented as function A-1, comprises an if statement. If the value of the integer parameter param1 is less than 10, a code section represented in FIG. 6 by "do-work1" may be executed. If param1 has a value between 10 and 19 (inclusive), code section "do-work2" may be executed, and if param1 has a value between 20 and 29 (inclusive), code section "do-work3" may be executed in the depicted embodiment. Other conditional clauses may also exist in function A-1, e.g., for values of param1 greater than 29.  
The code analyzer may determine that when A-1 is invoked from section 630A of API-invoker source code 625A, the value of the parameter param1 which is passed may lie in the range 1-4. Similarly, from invocation 630B of API-invoker source code 625B, the value of param1 may lie within a range 0-13. Such a determination of possible parameter values may involve the use of several techniques, including, for example, tracing back through the invoker source code to find values which could have been assigned to the parameter, in some cases following pointers, and so on. Assuming that the only invocations of API-1 among the API-invokers are those shown in code sections 630A and 630B, the code analyzer may determine that do-work3 (which is used only if param1 exceeds 19) is an expendable section of code, while do-work1 and do-work2 should be retained. Do-work1 may potentially be executed as a result of either invocation 630A or invocation 630B (since param1 values between 1 and 4 are possible from invocation 630A, and param1 values between 0 and 9 are possible from invocation 630B) while do-work2 may potentially be executed as a result of invocation 630B (since param1 values between 10 and 13 are also possible from invocation 630B). Consequently, in at least some embodiments, the portions of the if statement code which do not correspond to the parameter values expected to be passed may be removed from an optimized version of the API-implementer.).  
Claim 7 is rejected for the reasons set forth hereinabove for claim 1, Fujii, Miller, Goetz and Stellar teach the method of claim 1, 
wherein the metadata is provided by a configuration file (Fujii, paragraph [0051], . Function "this_image( )" indicates the image number and calls a local image number when executed.  Paragraph [0109], Referring back to FIG. 10, the processor substitutes functions and variables indicative of image numbers with constants, and performs constant propagation, as a result of which the processor specifies the conditional branch instructions of lines 7 and 23 in the source program S_PRG_1 on the right side as deletable branch instructions, and adds them to the list of deletable branches.  Miller, fig. 1 and column 5, line 20 to 46, After the expendable set and/or the retention set is identified, a space-optimized binary version of at least a portion of the API-implementer program may be prepared in various embodiments, to be deployed for use by the one or more API-invokers at the constrained computing environment. The space-optimized binary version may include executable code corresponding to the retention set and exclude at least some executable code corresponding to the expendable set. In some embodiments, the task of generating the space-optimized binary version may be accomplished at least in part by modifying one or more configuration files used during compilation (e.g., similar to "make" files used for C-language program compilation or Java.TM. program compilation). In at least one embodiment, at least some portions of source code (e.g., some set of tokens of the programming language being used) may be removed or deleted from the original or baseline repository of source code of the API-implementer program, creating a modified source code repository which can be used to compile the binary version. In some scenarios, one or more portions of the API-implementer program's source code may be replaced by different source code (e.g., condition predicates for branching statements may be modified). In one embodiment, a small amount of code that can be used to track unexpected invocations or unexpected parameters may be introduced into the baseline source tree or repository, as discussed in further detail below.  Miller, column 13, line 21 to 51, metadata.). 
As per claim 8, this is the system claim to method claim 1. Therefore, it is rejected for the same reasons as above.  
As per claim 9, this is the system claim to method claim 2. Therefore, it is rejected for the same reasons as above.

Claim 11 is rejected for the reasons set forth hereinabove for claim 8, Fujii, Miller and Goetz teach the method of claim 8, 
wherein the metadata specifies a range of run-time values of the run-time variable (Miller, column 13, line 21 to 51, metadata. Miller, column 15, line 19 to 58, FIG. 6 illustrates an example scenario in which sections of an API-implementer program's code may be identified as expendable at a statement granularity, according to at least some embodiments. As shown, the source code 615 of an API A-1, implemented as function A-1, comprises an if statement. If the value of the integer parameter param1 is less than 10, a code section represented in FIG. 6 by "do-work1" may be executed. If param1 has a value between 10 and 19 (inclusive), code section "do-work2" may be executed, and if param1 has a value between 20 and 29 (inclusive), code section "do-work3" may be executed in the depicted embodiment. Other conditional clauses may also exist in function A-1, e.g., for values of param1 greater than 29.  The code analyzer may determine that when A-1 is invoked from section 630A of API-invoker source code 625A, the value of the parameter param1 which is passed may lie in the range 1-4. Similarly, from invocation 630B of API-invoker source code 625B, the value of param1 may lie within a range 0-13. Such a determination of possible parameter values may involve the use of several techniques, including, for example, tracing back through the invoker source code to find values which could have been assigned to the parameter, in some cases following pointers, and so on. Assuming that the only invocations of API-1 among the API-invokers are those shown in code sections 630A and 630B, the code analyzer may determine that do-work3 (which is used only if param1 exceeds 19) is an expendable section of code, while do-work1 and do-work2 should be retained. Do-work1 may potentially be executed as a result of either invocation 630A or invocation 630B (since param1 values between 1 and 4 are possible from invocation 630A, and param1 values between 0 and 9 are possible from invocation 630B) while do-work2 may potentially be executed as a result of invocation 630B (since param1 values between 10 and 13 are also possible from invocation 630B). Consequently, in at least some embodiments, the portions of the if statement code which do not correspond to the parameter values expected to be passed may be removed from an optimized version of the API-implementer.).
As per claim 12, this is the system claim to method claim 5. Therefore, it is rejected for the same reasons as above.
As per claim 13, this is the system claim to method claim 6. Therefore, it is rejected for the same reasons as above.
As per claim 14, this is the system claim to method claim 7. Therefore, it is rejected for the same reasons as above.

As per claim 15, this is the medium claim to method claim 1. Therefore, it is rejected for the same reasons as above.
As per claim 17, this is the medium claim to system claim 11. Therefore, it is rejected for the same reasons as above.
As per claim 18, this is the medium claim to method claim 5. Therefore, it is rejected for the same reasons as above.
As per claim 19, this is the medium claim to method claim 6. Therefore, it is rejected for the same reasons as above.
As per claim 20, this is the medium claim to method claim 7. Therefore, it is rejected for the same reasons as above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139 and fax number (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY KHUONG T NGUYEN/           Primary Examiner, Art Unit 2199